Filed 6/2/08              NO. 4-06-0783

                     IN THE APPELLATE COURT

                           OF ILLINOIS

                         FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )    Appeal from
          Plaintiff-Appellee,          )    Circuit Court of
          v.                           )    McClean County
ROBERT P. YOUNG,                       )    No. 05CF1056
          Defendant-Appellant.         )
                                       )    Honorable
                                       )    Scott Drazewski,
                                       )    Judge Presiding.
_________________________________________________________________

          JUSTICE McCULLOUGH delivered the opinion of the court:

          In June 2006, the trial court found defendant, Robert

P. Young, guilty of criminal drug conspiracy (720 ILCS 570/405.1

(West 2006)) and unlawful delivery of a controlled substance

(more than 15 grams but less than 100 grams of a substance

containing cocaine) (720 ILCS 570/401(a)(2)(A) (West 2006)).

After the court found him guilty, defendant sent the court a

letter, which stated defendant's trial counsel failed to call an

alibi witness named Thomas Ketchum.    It appears from the record

the court treated this letter as a posttrial motion alleging

ineffective assistance of counsel.    The court questioned defense

counsel and denied the posttrial motion.    In August 2006, the

court sentenced defendant to 10 years' imprisonment with credit

for 220 days served on the unlawful delivery conviction and

vacated the conspiracy conviction.    Defendant appeals, arguing

the court erred in not questioning defendant about his
allegations that his trial counsel was ineffective.   We affirm.

           As the parties are familiar with the facts in this

case, we address only those facts necessary to decide this issue.

Defendant's letter to the trial court is not contained in the

record.   However, at the August 31, 2006, hearing, the court

talks about the letter, stating defendant asserted in the letter

that his trial counsel was ineffective for not calling Thomas

Ketchum as a witness.

           Upon being questioned by the trial court about the

allegations, defendant's trial counsel stated Ketchum was present

at defendant's trial.   Trial counsel informed the court that he

had spoken to Ketchum prior to presenting defendant's case in

chief to determine if Ketchum could provide an alibi for defen-

dant.

           The trial court asked trial counsel if he made a

determination not to call Ketchum as a witness as a matter of

legal strategy.   Trial counsel stated that Ketchum did not recall

defendant's whereabouts during the time period in question when

he and Ketchum spoke.   Trial counsel also stated the testimony of

defendant's son covered the period of time in question.   After

the trial, according to trial counsel, Ketchum was able to speak

to other people and refresh his recollection as to defendant's

whereabouts.   However, at the time of trial, Ketchum did not have

a clear recollection of defendant's whereabouts during the


                               - 2 -
relevant time period.   Trial counsel stated he made a conscious

decision as a part of his trial strategy not to call Ketchum as a

witness.

           The trial court also asked trial counsel if defendant

wanted to call anyone else as witnesses at his trial.   Trial

counsel stated defendant gave him the name and address of one

other potential witness, Jaton Brown, in addition to Ketchum.

Trial counsel stated he and/or his investigator "talked to him

and determined that he could not cover the time period in ques-

tion, so we did not secure his presence."    Trial counsel stated

he and/or his investigator also talked to a Russell Thomas and

made a conscious decision not to call Thomas as a witness.

According to trial counsel, defendant did not give trial counsel

the names and addresses of the other individuals who wrote

letters on defendant's behalf after the trial.

           Trial counsel stated that Ketchum was the primary

person trial counsel and his investigator talked to, was the best

information they had available to them, and was their connection

to other people.   Trial counsel stated the letters from other

individuals came after the trial was over.   According to trial

counsel, "I think there was some further reflection after the

trial was over and people may have refreshed their memory, but

not all these individuals were forthcoming at the time that we

were preparing for the speedy trial."


                               - 3 -
          The trial court did not ask defendant any questions

regarding his allegations of ineffective assistance of counsel.

The court found no indications of neglect on trial counsel's part

with regard to the presentation of defendant's case in chief.

          Defendant argues the trial court erred because it

failed to address or question defendant directly about his claims

of ineffective assistance.   According to defendant, the trial

court failed to comply with our supreme court's directions in

People v. Krankel, 102 Ill. 2d 181, 464 N.E.2d 1045 (1984).

However, Krankel does not require a trial court to do this.

          Our supreme court has stated that its "review of

Krankel and its progeny leads us to conclude that the operative

concern for the reviewing court is whether the trial court

conducted an adequate inquiry into the pro se defendant's allega-

tions of ineffective assistance of counsel."   People v. Johnson,

159 Ill. 2d 97, 125, 636 N.E.2d 485, 497 (1994).   This court has

stated that "[a] court can conduct such an inquiry in one or more

of the following three ways: (1) questioning the trial counsel,

(2) questioning the defendant, and (3) relying on its own knowl-

edge of the trial counsel's performance in the trial."   People v.

Peacock, 359 Ill. App. 3d 326, 339, 833 N.E.2d 396, 407 (2005).

          Therefore, defendant's argument the trial court did not

make a proper inquiry into defendant's claims of ineffective

assistance of counsel because it did not question defendant is


                               - 4 -
meritless.   This court's decision in Peacock makes it clear the

court is not required to question a defendant about the allega-

tions.   Peacock, 359 Ill. App. 3d at 339, 833 N.E.2d at 407.      The

trial court in this case did make a sufficient inquiry into

defendant's claim of ineffective assistance of counsel by ques-

tioning defendant's trial counsel, which is one of the three

permissible means of inquiry.

           As a result, we affirm.   As part of our judgment, we

award the State its $50 statutory assessment against defendant as

costs of this appeal.

           Affirmed.

           KNECHT and STEIGMANN, JJ., concur.




                                - 5 -